 CARILLON HOUSE NURSING HOMEVincent Carillo, Joseph Carillo Jr. and FerdinandCarillo, a partnership d/b/a Carillon HouseNursing Home and Health Related Facility andCharlotte SchifanoProfessional Services, a Division of Propoco, Inc.'and Charlotte Schifano. Cases 29-CA-9645 and29-CA-966920 January 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 1 April 1983 Administrative Law JudgeJames F. Morton issued the attached decision. Re-spondent filed exceptions and a supporting brief.The General Counsel filed cross-exceptions, andRespondent filed an answering brief to the GeneralCounsel's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions, but not to adopt the recommmendOrder. 3ORDERThe National Labor Relations Board orders thatthe joint Respondent, Vincent Carillo, Joseph Car-illo Jr. and Ferdinand Carillo, a partnership d/b/aCarillon House Nursing Home and Health RelatedFacility, and Professional Services, a Division ofPropoco, Inc., Huntington, New York, its officers,agents, successors, and assigns, shallI. Cease and desist fromI The case caption has been changed to reflect the proper spelling ofRespondent's name.2 Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.In adopting the judge's finding that Respondent's discharge of Char-lotte Schifano violated Sec. 8(a)(3) and (1) of the Act, we disavow hisremarks in the last paragraph of part IV,A, of his decision that Schifano'sstatement that she would "bring the roof down" on the head of Respond-ent Administrator Alfano, if found to be a threat of physical harm, wouldstill be protected. Member Zimmerman finds it unnecessary to pass uponthis particular finding by the judge.Because no party requested the Board to defer to arbitration, we didnot consider that issue. See McDonald Engineering Co., 202 NLRB 748(1973).3 We shall issue an Order in lieu of the judge's recommended Order torequire Respondent to expunge from its files any references to dischargeof Schifano, the transfers of Califano and Polycarpe, and the more vigor-ous supervision of McQueen, and to notify them in writing that evidenceof these unlawful actions will not be used as basis for future personnelactions against them. See Sterling Sugars, 261 NLRB 472 (1982).268 NLRB No. 80(a) Threatening to discharge or to supervisemore closely the housekeeping employees at theHuntington facility in order to discourage themfrom appearing as witnesses at arbitration proceed-ings for Local 1115, Nursing Home and HospitalEmployees Union, a Division of 1115 Joint Board.(b) Discharging Charlotte Schifano or any of itsother housekeeping employees at the Huntingtonfacility because of their activities on behalf of theUnion.(c) Assigning Al Califano, Marcel Polycarpe, orany of its other housekeeping employees more ar-duous duties or supervising Mary McQueen or anyother housekeeping employees more closely to dis-courage them from supporting the Union.(d) In any like or related manner interferingwith, coercing, or restraining its housekeeping em-ployees at the Huntington facility in the exercise ofrights guaranteed them in Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the purposes of the Act.(a) Make Charlotte Schifano whole for any lossof earnings she may have suffered due to the dis-crimination practiced against her by paying her asum equal to what she would have earned, less anynet interim earnings, plus interest.(b) Reassign Al Califano and Marcel Polycarpeto their formers jobs at the health related facility.(c) Remove from its files any reference to theunlawful discharge of Charlotte Schifano, thetransfers of Al Califano and Marcel Polycarpe, andthe closer than normal supervision of MaryMcQueen, and notify those employees in writingthat this has been done and that evidence of theseunlawful actions will not be used against them inany way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its place of business in Huntington,New York, copies of the attached notice marked"Appendix."4Copies of the notice, on forms pro-vided by the Regional Director for Region 29,after being signed by the Respondent's representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places, including all places4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to discharge or to super-vise more closely the housekeeping employees atthe Huntington facility in order to discourage themfrom appearing as witnesses at arbitration proceed-ings for Local 1115, Nursing Home and HospitalEmployees Union, a Division of 1115 Joint Board.WE WILL NOT discharge our housekeeping em-ployees at the Huntington facility because of theiractivities on behalf of the Union.WE WILL NOT assign Al Califano, Marcel Poly-carpe, or any other housekeeping employee morearduous duties or supervise Mary McQueen or anyother housekeeping employee more closely to dis-courage them from supporting the Union.WE WILL NOT in any like or related mannerinterfere with, coerce, or restrain the housekeepingemployees at the Huntington facility in the exerciseof rights guranteed them in Section 7 of the Act.WE WILL make Charlotte Schifano whole forany loss of earnings she may have suffered due tothe discrimination practiced against her by payingher a sum equal to what she would have earned,less any net interim earnings, plus interest.WE WILL reassign Al Califano and Marcel Poly-carpe to their former jobs at the health related fa-cility.WE WILL remove from our files any reference tothe unlawful discharge of Charlotte Schifano, thetransfers of Al Califano and Marcel Polycarpe, andthe closer than normal supervision of MaryMcQueen, and WE WILL notify them in writingthat this has been done and that evidence of theseunlawful actions will not be used against them inany way.VINCENT CARILLO, JOSEPH CARILLOJR. AND FERDINAND CARILLO, APARTNERSHIP D/B/A CARILLONHOUSE NURSING HOME AND HEALTHRELATED FACILITYPROFESSIONAL SERVICES, A DIVISIONOF PROPOCO, INC.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: OnApril 14, 1982, Charlotte Schifano filed the unfair laborpractice charge in Case 29-CA-9645 which alleged thatCarillon House Nursing Home violated Section 8(a)(1)and (3) of the National Labor Relations Act (the Act).On April 23, 1982, Schifano filed the unfair labor prac-tice charge in Case 29-CA-9669 against ProfessionalServices, alleging that it had violated Section 8(a)(1) and(3) of the Act. On June 22, the General Counsel of theNational Labor Relations Board (the Board), by the Re-gional Director for Region 29, consolidated those casesfor hearing and issued a complaint against Vincent Car-illo, Joseph Carillo Jr. and Ferdinand Carillo, a partner-ship, d/b/a Carillon House Nursing Home and HealthRelated Facility (Respondent Carillon) and also againstProfessional Services, a division of Procopo, Inc. (Re-spondent Professional). Respondent Carillon and Re-spondent Professional filed answers to that complaint. Iheard this case in Brooklyn, New York, on December20, 1982.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the General Counsel and byRespondent Professional, I make the followingFINDINGS OF FACTI. ISSUESThe pleadings, as amended, present the following mat-ters for resolution:a. Whether Respondent Carillon and Respondent Pro-fessional constitute a joint employer of Charlotte Schi-fano and other housekeeping employees.b. Whether Schifano was discharged on February 9,1982, because of her activities as a steward for Local1115, Nursing Home and Hospital Employees Union, aDivision of 1115 Joint Board (the Union), as the GeneralCounsel contends, or whether she was discharged onthat date because she threatened the nursing home ad-ministrator, as both Respondents assert.c. Whether Respondent Carillon and Respondent Pro-fessional threatened employees with discharge, withbeing subjected to closer supervision, and with other re-prisals because they had attended an arbitration proceed-ing in support of Schifano,d. Whether Respondent Carillon and Respondent Pro-fessional assigned a porter, Al Califano, to more arduousand less agreeable work because he attended that arbitra-tion proceeding as a union witness.e. Whether Respondent Carillon and Respondent Pro-fessional more closely supervised a housekeeping maid,Mary McQueen, because she attended that arbitrationproceeding, also as a union witness.f. Whether Respondent Carillon and Respondent Pro-fessional assigned a porter, Marcel Polycarpe, to morearduous and less agreeable work to discourage employ-ees from assisting the Union.590 CARILLON HOUSE NURSING HOME11. THE BOARD'S JURISDICTION AND THE UNION'SSTATUSBased on the pleadings, I find that the operations ofRespondent Carillon and Respondent Professional eachmeet the applicable Board standard for the assertion ofjurisdiction over them. I find also that the Union is alabor organization as defined in Section 2(5) of the Act.III. THE JOINT EMPLOYER ISSUEThe first issue in this case is whether Respondent Car-illon and Respondent Professional are the joint employerof housekeeping employees employed at a nursing homeand health related facility in Huntington, New York. Re-spondent Carillon and Respondent Professional, contraryto the General Counsel, assert that only Respondent Pro-fessional is the employer of those housekeeping employ-ees.In April 1969, Respondent Carillon opened a nursinghome and health related facility in Huntington, LongIsland. The Union has been the collective-bargaining rep-resentative of all nurses aides, dietary department em-ployees, and housekeeping employees employed there.The housekeeping department has been comprised ofabout 12 aides, 4 porters, and a supervisor, also referredto as the executive housekeeper.'On October 1, 1980, Respondent Carillon and Re-spondent Professional signed a contract in which Re-spondent Professional agreed to perform the housekeep-ing duties at the Huntington facility. The 15 employeeson the housekeeping staff of Respondent Carillon werethen transferred to the payroll of Respondent Profession-al, as was the supervisor of that department. Under theterms of that contract, Respondent Professional agreedto operate the housekeeping department with a staff of15 people and 1 executive housekeeper. Respondent Pro-fessional further agreed therein to comply with the poli-cies set by Respondent Carillon, including detailed provi-sions governing the supervision of the housekeeping em-ployees, the in-service training to be given them, the spe-cific duties they are to perform, their daily and weeklyschedules, and other related matters. In addition, thewritten personnel policies of Respondent Carillon weregiven to Respondent Professional for guidance and im-plementation respecting the housekeeping employees.Those written policies set out the length of the work-week, shift hours, the morning, afternoon and lunchbreak periods, and various work rules. Grounds for dis-charge or discipline were also set out in those writtenpolicies.The contract between Respondent Carillon and Re-spondent Professional also provided that RespondentProfessional shall comply with all the terms and condi-tions set out in the collective-bargaining agreement thatexisted between Respondent Carillon and the Union. OnJuly 6, 1981 (slightly over 8 months after RespondentProfessional took over the operations of the housekeep-ing department at the Huntington facility), RespondentCarillon entered into a renewal contract with the Union.The unit of employees covered by that contract includedThere are separate units of registered nurses and of licensed practicalnurses. No issue exists in the instant case respecting those units.not only the nurses aides and dietary employees on Re-spondent Carillon's payroll, but also the housekeepingdepartment employees on Respondent Professional's pay-roll.Respondent Professional offered in evidence, in fur-therance of a related point, a written notice of suspensionit served on Charlotte Schifano on March 13, 1981, forhaving engaged in what it termed, "raucous behaviorand vile language." A copy of that notice had been sentto the Union. The uncontroverted testimony in this caseestablishes that a grievance filed by Schifano protestingthat suspension resulted in her being made whole for thewages she lost. That grievance had been processed in ac-cordance with the contract between Respondent Carillonand the Union.There is uncontroverted evidence also that in March1981, Schifano, as steward of the housekeeping depart-ment employees, discussed a grievance with the execu-tive housekeeper on Respondent Professional's payrolland that that particular grievance was later taken up by aunion representative with the administrator of the overallfacility, employed by Respondent Carillon. In the fall of1981, another grievance relating to meals to be furnishedto the housekeeping employees was processed. Theunion steward, Schifano, handled that grievance with theexecutive housekeeper of Respondent Professional at thefirst step; the second step of that grievance was handledby the union representative directly with the administra-tor of the Huntington facility, Joseph Alfano, who, asnoted earlier, is employed by Respondent Carillon.The administrator of the Hunington facility conductsregular meetings of supervisors of the various depart-ments at that facility. The executive housekeeper of Re-spondent Professional is the supervisor of the housekeep-ing department, and she has at various times attendedthose meetings in that capacity. Those meetings are heldto discuss various problems that arise in the operation ofthe facility and related matters. Noting that the contrac-tual unit contains employees on the payrolls of both Re-spondent Carillon and Respondent Professional, and thatthat contract is signed by Respondent Carillon and setsout grievance procedures for employees on that payrollof Respondent Professional and, based on the record as awhole in this case, it is clear that Respondent Carillonand Respondent Professional share and codetermine theworking conditions of the housekeeping department em-ployees working at the Huntington facility. I thus findthat a joint employer relationship exists between them,vis-a-vis the housekeeping employees at that facility.2Respondent Carillon and Respondent Professional arereferred to hereafter jointly as Respondent.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Discharge of SchifanoThe Charging Party, Charlotte Schifano, was dis-charged on February 9, 1982, and was reinstated on June24, 1982. The General Counsel contends that Respondentdischarged her because of her activities as union steward.2 C R. Adams Trucking, 262 NLRB 563 (1982); General Electric Corp.,256 NLRB 753 (1981).591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent contends that she was discharged becauseshe threatened the administrator of the Huntington facili-ty with physical harm.On February 9, Donald O'Toole, the operations man-ager of Respondent Professional, arrived at the Hunting-ton facility and observed that the housekeeping depart-ment employees ended their afternoon break at 2:22 p.m.Their break had begun about 2 p.m. As the executivehousekeeper was not on the premises then, O'Tooleasked the union steward, Charlotte Schifano, to go to theoffice with him. She did so. He then told her that theunion contract provided for a 15-minute afternoon breakand that he did not want the housekeeping employeestaking a 20-minute break or longer. She responded that,by past practice, all employees took a 20-minute after-noon break and that it was not fair that the housekeepingemployees should be required to take a 15-minute breakwhen the other unit employees (dietary aides and nursesaides on the payroll of Respondent Carillon) should con-tinue taking a 20-minute break. O'Toole left the office totalk with the administrator, Joseph Alfano, who told himthat all employees are given a 15-minute break. Alfanotestified at the hearing before me that he had heard theclaim of "past practice before" and stated further that"there is no such animal." Alfano and O'Toole wentback to the executive housekeeper's office to talk toSchifano. At this point, the account given by Schifanodiffers from the accounts given by O'Toole and Alfano.Schifano's account is as follows. Alfano began by tell-ing her that he had been told by O'Toole that the house-keeping employees had extended their afternoon break to20 minutes. Alfano then said that if the housekeeping em-ployees were not out of the cafeteria within 15 minuteson the following day as required by the contract, theywould all be fired. She answered that he was threateningher and she told him that he should discuss the matterwith the Union's business agent, Raul Aldrich. She start-ed to leave and O'Toole called her back. Alfano askedher what the contract says about breaktime. She re-sponded that the contract specifies 15-minute breaks inthe morning and afternoon. Alfano stated that that wasall that the housekeeping employees were entitled to.Schifano responded that that was not so, as past practicehad already been established by which they were entitledto take 20-minute afternoon breaks. She told him furtherthat the contract provides for hot meals and for seniorityas the basis for overtime, apparently in connection withassertions by her that Respondent had, in practice,changed those provisions of the contract without havingnegotiated language changes. About this point in the dis-cussion, Nursing Supervisor Lewis came into the office.The administrator, Alfano, asked her whether the nursesaides took a 20-minute break. Lewis responded that theydid not, to her knowledge. Alfano then told Schifanothat the aides only took a 15-minute break. Schifanostated that this was not true and that "a lot of things goup and around the contract, that [the housekeeping em-ployees] did not get the hot meals." She told Alfano toothat the housekeeping employees were not getting timeand a half and that overtime is not based on seniority.Alfano then told her to notify the employees in thehousekeeping department that, in the future, they wouldall have to be out of the cafeteria within 15 minutes ofthe start of their breaktime or that they would all befired. She responded that his request was unreasonable asit was then 10 minutes before quitting time. Alfano toldher that she should get in touch with them even if itmeant getting on the telephone and calling them later.Schifano then asked Alfano if his threat to discharge alsoincluded the nurses aides. She told him that if he firesthe housekeepers and not the nurses aides for stayinglonger than 15 minutes, "that was clearly discriminationagainst the housekeeping department and [Schifano]would bring the roof down about it." Alfano then statedthat she was threatening him and told her that she wasfired. O'Toole interrupted to say that he thought sheshould just be suspended, but Alfano repeated, "No, sheis fired." She left the premises of Respondent but notbefore she told the housekeeping employees to make surethey did not take a break longer than 15 minutes.O'Toole testified for Respondent as follows. WhenAlfano told Schifano that the 15-minute-break schedule isthe one that is in effect, Schifano stated that she wouldinform the housekeeping department employees that theywere still to take a 20-minute break. Schifano started toraise her voice and stated that the housekeeping depart-ment was not going to be treated as second-class citizens.Alfano told her that if they took a 20-minute break theywould be violating the contract and that he, Alfano,would then speak to the Union's business agent, Aldrich.Schifano replied, "If you do that. I will bring the roofdown on you." Alfano then looked at O'Toole and askedif he had heard what she said and O'Toole said he had.Alfano asked O'Toole what he was going to do about it.O'Toole told Schifano that she was terminated, effectiveimmediately. On cross-examination, O'Toole related thefollowing. He had testified in an unemployment compen-sation proceeding which pertained to Schifano's dis-charge. He acknowledged that, in that proceeding, hehad testified that Alfano had told Schifano on February9 that the break schedule was to be 15 minutes, that itwas not to be exceeded and that, if it was, he would takewhatever disciplinary action was necessary. In a prehear-ing affidavit, O'Toole had stated that the specific remarkthat precipitated Schifano's having said that she "willbring the roof down on you" was Alfano's statement toher that she is to make sure that break schedules wereadhered to without exception.Alfano testified as follows respecting the discussion onFebruary 9. After he had referred to the 15-minute breakas provided for in the contract and after Schifano had re-ferred to "past practice" and after those matters "wentback and forth," Schifano said that the housekeeping em-ployees were going to take 20-minute breaks. Alfanoasked her if she was going to tell the housekeeping em-ployees to take 20-minute breaks. When she respondedthat she would, Alfano told her that she would then bebreaking the contract and that he would call Union Rep-resentative Raul Aldrich with a grievance against her.Schifano then said to Alfano, "If you do that then I willbring the roof down on top of your head." Alfano thenturned to O'Toole and told him that he had better dosomething about it and Alfano then "took off down the592 CARILLON HOUSE NURSING HOMEhallway." The next thing he heard was O'Toole tellingher, "You're fired, pack your stuff." On cross-examina-tion Alfano testified that "everyone tries to use pastpractice," that he had heard this claim previously mostlyfrom Schifano, and that it is "no big problem with theUnion."Nursing Supervisor Lewis did not appear as a witnessbefore me.The following considerations are significant in resolv-ing the credibility issue raised by Schifano's version ofthe February 9 discussions as against the accounts givenby O'Toole and Alfano.It is improbable that an elected experienced unionsteward such as Schifano would make a direct threat ofphysical harm to the administrator to discourage himfrom proceeding to the second-grievance level stage. Inote also the inconsistencies in O'Toole version, as de-veloped in the cross-examination of him. Further, Schi-fano did not strike me as a wild-eyed anarchist but, in-stead, she is a mature, reserved individual. I credit heraccount.The credited evidence establishes that Schifano wasdischarged on February 9 because she said to Alfano andO'Toole, in the course of discussions relating to workconditions, that the Union in effect would not readilyabandon its claim that past practice superseded the lan-guage provisions of the contract respecting the length ofafternoon breaks and that, in any event, seized upon astatement she made in furtherance of the Union's positionas a pretext to discharge her.Even if I were to credit the accounts of O'Toole andAlfano, it would appear that Schifano had not engagedin unprotected activity in telling Alfano that, if he pur-sued the matter with the union representative Aldrich,she would bring the roof down on him, Alfano. Alfanoasserted that she was making, in essence, a personalthreat against him. In overall context, such a statementwould seem to be simply an expressive way of statingthat the past practice claim would easily prevail over thelanguage provisions of the contract. It does not seemplausible that a statement by Schifano that she wouldbring the roof down on Alfano's head would be a threatof physical harm directed only at him (as Respondentcontends) as the collapse of the roof would undoubtedlyharm patients, employees, and others besides Alfano.Such a comment would still be protected.3B. Alleged Unlawful Work Assignments and RelatedAllegationsOn April 1, 1982, Schifano brought two of her co-workers to testify on her behalf at a scheduled arbitra-tion proceeding pertaining to her discharge on February9. They were a porter, Al Califano, and a maid, MaryMcQueen.Califano testified for the General Counsel, in the hear-ing before me, that he had been hired by Respondent asa porter in January 1977 and that he had worked in thenursing home at the Huntington facility in that capacityuntil October 1979 when he was switched to the healthrelated facility (herein called HRF). The work required3 See Rexaat Color Co.. 246 NLRB 240, 242-243 (1979).of housekeeping employees in the nursing home is moredemanding than the work required in HRF as the pa-tients in the nursing home are for the most part invalidswhereas those in the HRF are able to care for them-selves. Califano testified before me that, on April 2 or 4,his supervisor, Tom Cavanaugh (who Respondent admitsis a supervisor within the meaning of the Act), told himthat he was being transferred to the nursing home be-cause O'Toole was mad at him as he, Califano hadcrossed him, O'Toole. Califano further testified that Ca-vanaugh then pointed at Mary McQueen and told herthat she and another maid (Califano's mother-in-law)were "also on the outs." Califano was transferred to thenursing home on the next working day. He was the onlyone switched to the nursing home at that time. Califanotestified that he was out ill for a couple of weeks andthat, upon his return to work, the other porter who hadworked with him at HRF, Marcell Polycarpe, was alsotransferred to the nursing home and, at that time, thetwo permanently assigned porters at the nursing homewere transferred to HRF.Housekeeping Supervisor Cavanaugh did not testify atthe hearing before me. Respondent Professional's oper-ations manager, O'Toole, testified that he did not haveany discussions with his supervisor, Cavanaugh, respect-ing the transfer of Califano from HRF to the nursinghome on April 2 and he denied that transfer was in anyway discriminatorily motivated.I credit the uncontroverted testimony by Califano thatCavanaugh told him on April 2 that he was being trans-ferred to the nursing home because Califan, had crossedO'Toole. I further find that that reference was to the factthat Califano had appeared, the day before, at an arbitra-tion proceeding to testify on behalf of Schifano and thatO'Toole was aware of that as he was also present at thatproceeding. I also find that Respondent effected thetransfer of Califano to the nursing home about April 4because,Califano had appeared as Schifano's witness onApril 1. I credit, too, Califano's testimony that Cavan-augh stated on April 2 that two other employees werealso "on the outs" and that that statement was made as awarning to discourage employees from supporting Schi-fano in her capacity as union steward.Mary McQueen testified as follows for the GeneralCounsel. On April 2, she was told by her supervisor, Ca-vanaugh, that he wanted to talk to her and she went intothe TV room on Unit 6. Al Califano was also there. Ca-vanaugh said to her that operations manager O'Toolewas just there and that he wanted Cavanaugh to fireMcQueen, Califano, and Califano's mother-in-law. Sheasked Cavanaugh whether O'Toole had indicated whenthey were to be fired and Cavanaugh responded in thenegative. Cavanaugh also stated that Califano had beenswitched to work in the nursing home. Cavanaugh alsotold her that O'Toole wanted Cavanaugh to check oneverything that McQueen did that day and to give him areport on it. Cavanaugh told them that he was sorry butthose are the orders he received from O'Toole. Cavan-augh said also that O'Toole was very upset and surprisedthat Califano had gone to the arbitration proceeding buthe was not surprised that McQueen went.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcQueen testified further that, later on April 2, Ca-vanaugh checked each and every room that she hadcleaned that day and complained to her that the wallswere dirty. That was the first time since she began thereon September 23, 1970, that her supervisor had everchecked all the rooms she cleaned or had ever com-plained directly to her that her work was not satisfac-tory.As noted above, Cavanaugh did not appear to contro-vert McQueen's account. I credit her testimony.4Based on the foregoing credibiity findings, I furtherfind that Respondent, through its supervisor, Cavanaugh,threatened to discharge its employees because they sup-ported Schifano's grievance, threatened to superviseMcQueen's work more closely because she too supportedSchifano, assigned Califano to the more demanding workin the nursing home on April 2 because he attended theabritration session on Schifano's behalf, engaged in closersupervision of McQueen's work because she too attendedthat session as a union witness, and shortly afterwardstransferred Marcel Polycarpe to the nursing home in atransparent attempt to conceal its reason for havingtransferred Califano there.I4 do not view the fact that the General Counsel did not adduce de-tailed corroborative testimony from Califano as a basis to discreditMcQueen's account particularly as her testimony was not directly contro-verted.CONCLUSIONS OF LAW1. Respondent Carillon and Respondent Professionalare each an employer. within the meaning of Section 2(2),(6), and (7) of the Act and are the joint employer of htehousekeeping department employees involved in thiscase. As before, they are referred to jointly as Respond-ent.2. The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3. Respondent discharged Charlotte Schifano on Feb-ruary 9, 1982, and failed to reinstate her until June 24,1982, for discriminatory reasons, in violation of Section8(a)(1) and (3) of the Act and Respondent, jointly andseverally, shall make her whole for all earnings she lostin that period as a result of that discrimination; suchlosses are to be computed in the manner prescribed in F.W. Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corp., 231 NLRB 651 (1977).54. Respondent threatened its housekeeping employeeswith discharge and threatened to supervise their workmore closely than normal, in violation of Section 8(a)(1)of the Act.5. Respondent assigned Califano and Polycarpe tomore arduous duties and more closely supervisedMcQueen's work, in violation of Section 8(a)(1) and (3)of the Act.[Recommended Order omitted from publication.]I See generally Isis Plumbing Co., 138 NLRB 716 (1962).594